Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

 

No. [2018-____] U.S. $ _____,000 Original Issue Date:  ___________, 2018  

 

SERIES 2018 36% PROMISSORY NOTE

DUE DECEMBER 31, 2018

 

THIS NOTE is one of a duly authorized series of Notes of MAGELLAN GOLD
CORPORATION, a Nevada corporation (the “Company”), designated as its Series 2018
36% Promissory Notes (the “Notes”) due on December __, 2018 (the “Maturity
Date”), in an aggregate principal amount of up to $______________ plus accrued
and unpaid interest.

 

FOR VALUE RECEIVED, the Company promises to pay to _________________________,
the registered holder hereof (the "Holder"), the principal sum of __________
Thousand and 00/100 Dollars (US $____,000.00) and to pay interest on the
principal sum outstanding from time to time at the rate of 36% per annum,
calculated from the date of initial issuance of this Note (the “Issue Date”) and
payable on or before the Maturity Date. Accrual of interest shall commence on
the first such business day to occur after the Issue Date and shall continue to
accrue on a daily basis until payment in full of the principal sum has been made
or duly provided for.

 

The Holder of the Note is entitled to a one-time financing fee (“Financing Fee”)
in an amount equal to 1% of the original principal amount of the Note. The
Financing Fee has been added to the principal amount of the Note. For example,
if the original subscription amount is $100,000, the principal amount of the
Note shall be $101,000.

 

The Company shall pay all accrued and unpaid interest, and shall pay the
outstanding principal balance hereof on the earlier of (i) the Early Redemption
Date or (ii) the Maturity Date.

 

This Note is being issued pursuant to the terms of the Subscription Agreement
(the “Subscription Agreement”), to which the Company and the Holder (or the
Holder’s predecessor in interest) are parties. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Subscription
Agreement.

 

This Note is subject to the following additional provisions.

 

Section 1.        No Collateral/Pari Passu. This Note is one of a series of
unsecured Notes known as the Series 2018 36% Promissory Notes in the aggregate
principal amount of up to $_______ plus accrued but unpaid interest. No payments
will be made to the holder of this Note unless a proportional payment (based on
outstanding principal amount) is made with respect to all other Notes. Upon
liquidation, this Note will be treated in pari passu with all other Notes issued
in this Series.

 

Section 2.        No Sale or Transfer. This Note may not be sold, transferred,
assigned, hypothecated or divided into two or more Notes of smaller
denominations except to the extent such sale, transfer, assignment,
hypothecation or division is in compliance with federal and applicable state
securities laws, the compliance with which must be established to the reasonable
satisfaction of the Company.

 

 

 



 1 

 

 

Section 3.       No Limitations on Debt. The existence of this Note does not
preclude the Company from incurring other indebtedness.

 

Section 4.       Provisions Regarding Payment of Interest. Interest hereunder
will be paid to the Holder on or before the Maturity Date.

 

Section 5.       (a)       “Event of Default” wherever used herein, means any
one of the following events (whatever the reason and whether it shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)             Any default in the payment of the principal of or interest on
this Note as and when the same shall become due and payable after thirty (30)
days’ written notice of default, (whether on the Maturity Date or by
acceleration or otherwise);

 

(ii)            The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this Note
or and such failure or breach shall not have been remedied within 30 days after
the date on which notice of such failure or breach shall have been given;

 

(iii)           The Company shall commence a voluntary case under the United
States Bankruptcy Code or insolvency laws as now or hereafter in effect or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the Company under the Bankruptcy Code and the petition is not
controverted within 30 days, or is not dismissed within 60 days, after
commencement of such involuntary case; or a “custodian” (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or any substantial
part of the property of the Company or the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; or the Company is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company suffers any appointment of any custodian or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 days; or the Company makes a general assignment for
the benefit of creditors; or the Company shall fail to pay, or shall state that
it is unable to pay its debts generally as they become due; or the Company shall
call a meeting of all of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing.

 

(b)       Remedies. A Majority in Interest of the Holders of all the Notes
issued in this Series may declare a default under Section 5(a)(i) upon not less
than 30 days’ written notice to the Company. If the Company fails to cure an
Event of Default within such period (or if the cure cannot be reasonably
completed within such period, commence the cure of the Event of Default and
diligently pursue such cure), then the principal amount hereof together with all
accrued and unpaid interest up to the date of default shall thereafter accrue
interest at the default interest rate of 36% per annum and the Holders may:

 

(i)             Declare all amounts due under the Notes immediately due and
owing and exercise all rights with respect thereto permitted by law;

 

(ii)            Apply to a court that has jurisdiction over the Company for the
appointment of a receiver to manage the assets and operations of the Company;

 

(iii)           Assert any other remedy available at law or in equity.

 

Section 6.       Early Redemption. The Notes can be called for redemption at the
option of the Company at any time without penalty or premium.

 

Section 7.       Definitions. For the purposes hereof, the following terms shall
have the following meanings:

 

 

 



 2 

 

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Colorado
are authorized or required by law or other government action to close.

 

“Company” means Magellan Gold Corporation, a Nevada corporation.

 

“Notes” means the Notes, or any of them, as the context may require.

 

“Holder” means any Person who is a registered holder of this Note as listed in
the books of the Company.

 

“Interest Payment Date” The Notes accrue interest at the rate of 10% per annum,
payable on or before the Maturity Date.

 

“Material Adverse Effect” means a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Company taken as a whole.

 

“Maturity Date” means the date defined in the first paragraph or (if earlier)
the date of any prepayment or acceleration.

 

“Original Issue Date” shall mean the date this Note is purchased by the initial
holder.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

Section 8. Intentionally Omitted

 

Section 9. No Impairment. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed. This Note
is a direct obligation of the Company.

 

Section 10. No Rights as a Shareholder. This Note shall not entitle the Holder
to any of the rights of a Shareholder of the Company, including without
limitation, the right to vote, to receive dividends and other distributions, or
to receive any notice of, or to attend, meetings of Shareholders or any other
proceedings.

 

Section 11. No recourse shall be had for the payment of the principal of, or the
interest on, this Note, or for any claim based hereon, or otherwise in respect
hereof, against any incorporator, shareholder, manager, officer or director, as
such, past, present or future, of the Company or any successor entity, whether
by virtue of any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise, all such liability being, by the
acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.

 

Section 12. All payments contemplated hereby to be made “in cash” shall be made
in immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). All payments of cash and each
delivery of shares of Common Stock issuable to the Holder as contemplated hereby
shall be made to the Holder at the address last appearing on the Note Register
of the Company as designated in writing by the Holder from time to time; except
that the Holder can designate, by notice to the Company, a different delivery
address for any one or more specific payments or deliveries.

 

Section 13. The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note except under circumstances which will not result
in a violation of the Act or any applicable state Blue Sky or foreign laws or
similar laws relating to the sale of securities.

 

 

 



 3 

 

 

Section 14. The Notes will initially be issued in denominations determined by
the Company, but are exchangeable for an equal aggregate principal amount of
Notes of different denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange.

 

Section 15. The Company shall be entitled to withhold from all payments of
principal of, and interest on, this Note any amounts required to be withheld
under the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.

 

Section 16 This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws and the terms of the Subscription
Agreement. In the event of any proposed transfer of this Note, the Company may
require, prior to issuance of a new Note in the name of such other person, that
it receive reasonable transfer documentation that is sufficient to evidence that
such proposed transfer complies with the Act and other applicable state and
foreign securities laws and the terms of the Subscription Agreement. Prior to
due presentment for transfer of this Note, the Company and any agent of the
Company may treat the person in whose name this Note is duly registered on the
Company's Note Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Note be
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

 

Section 17. Mutilated, Lost or Stolen Notes. If this Note shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen or destroyed but only
upon receipt of evidence of such loss, theft or destruction of such Note, and of
the ownership hereof, and adequate indemnity, if requested, all reasonably
satisfactory to the Company.

 

Section 18. Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Colorado. Each of the parties consents
to the exclusive jurisdiction of the federal courts whose districts encompass
any part of Denver, Colorado, or the state courts of the State of Colorado in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. To the extent determined by such court, the Company shall
reimburse the Holder for any reasonable legal fees and disbursements incurred by
the Holder in enforcement of or protection of any of its rights under any of
this Note.

 

Section 19. Waiver of Jury Trial; No Other Waivers. The Company and the Holder
hereby waive the right to a trial by jury in any action, proceeding or
counterclaim in respect of any matter arising out or in connection with this
Note. Any waiver by the Company or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.

 

Section 20. Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

 

Section 21. Obligations Due on a Business Day. Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next calendar month, the preceding Business
Day in the appropriate calendar month).

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.

 

MAGELLAN GOLD CORPORATION

 

 

 

By: ______________________

Name: ____________________

Title: _____________________

 

 

 

 

 



 5 

 

 

 

 

Accepted this _____ day of _______ 2018 by the undersigned, thereunto duly
authorized, in accordance with the terms stated herein and the Subscription
Agreement pursuant to which the undersigned acquired this Note.

 

Name of Holder: ___________________

 

By:______________________________

 

Tax Identification Number: SS. __________________

 

 

 

 

 

 

 

 

 



 6 

